McLaughlin, J. (concurring):
I think it can fairly be said, under the terms of the policy in question, that Mrs. Manning lost her life by “ the burning of a building while ” she was therein. Hot only were the bed clothes and the mattress of the bed upon which she slept burned, including her own clothing, but the woodwork in the room was charred and burned more or less, and had not the fire been timely discovered and quickly extinguished, the whole building would have been involved and probably destroyed.
For these reasons I concur in the conclusion reached by Mr. Justice Clarke.
Judgment reversed, new trial ordered, costs to appellant to abide event.